Citation Nr: 9906483	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2. Entitlement to service connection for status post (SP), 
septoplasty.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for a left thumb 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant, and his mother


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.  He served in the Southwest Asia theatre of operations.  
This case comes before the Board of Veterans' Appeals (Board) 
as a result of rating decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in Atlanta, Georgia.

The issues of service connection for bronchitis, low back 
disability and osteoarthritis are addressed in the remand 
appended to this decision.   The Board has decided the 
remaining service connection claims.


FINDINGS OF FACT

1.  Deviated septum, for which the veteran underwent 
septoplasty, was first shown medically in service.

2.  The medical record during and subsequent to service is 
negative for left thumb strain.

3. The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for left 
thumb strain is plausible.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for left 
thumb strain is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998). 

2.  Post-operative septoplasty was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...." 38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991). It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted. In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded. The Court, in 
a case in which a veteran sought service connection for 
hypertension, found that, 

"[b]ecause of the absence of any evidence of current 
hypertension....appellant's claim is not plausible and, 
therefore, not well grounded." Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SP, septoplasty 

The service medical records contains the veteran's enlistment 
examination which was negative for a deviated septum.  In May 
1991, he reported being on leave and visiting his family 
physician who informed him that he had a deviated septum.  
The veteran had no recollection of any recent trauma, or 
injury, and there was no history of a broken nose, or other 
trauma to the area.  A septoplasty procedure was performed in 
March 1992. The separation examination in February 1993 noted 
the history of deviated septum.  Examination of the nose was 
normal.

In a VA ENT examination in February 1994, the veteran 
reported having a deviated septum that was operated on in 
service.  The examiner noted that the septum was midline, and 
there was minimal, external nasal deviation.  The diagnoses 
included history of nasal septoplasty (1992).

In a hearing before the RO in January 1995, the veteran 
testified he underwent a septoplasty associated with his 
sinus problem in service.  After service he was treated by a 
Dr. Hayes, who looked at his nose and said that the 
septoplasty was not a success and that was why he was still 
having constant drainage problems.  The veteran stated that 
no corrective surgery was recommended.

In VA examinations in March 1997, the veteran stated that the 
septoplasty in service was an effort to improve his sinus 
disorder, but failed to do so.  He denied ever having his 
nose broken.  The examiner noted no interference with 
breathing space, and no purulent discharges.  The diagnosis 
included SP septoplasty- good results.  The examiner opined 
that sinusitis did not cause the need for a septoplasty. 

Private medical records include:

A letter dated in November 1994 from T. William Hayes, M.D., 
F.A.C.S. which notes that he examined the veteran in March 
1993 and noted severe deviation of the nasal septum to the 
left resulting in almost complete left sided nasal 
obstruction.  He opined that the veteran would benefit by a 
septoplasty.  The in service septoplasty was noted.

Deviated septum was first shown medically in service.  The 
veteran then underwent an ameliorative septoplasty in 
service.  Residuals have been variously described in the post 
service medical records, and include good result, deviated 
septum and external nasal deviation.  The Board concludes 
from this evidence that the veteran should be service 
connected for those residuals of the post-operative septal 
disability as are demonstrated.  The claim is allowed

Left thumb strain

The service medical records are negative for any left thumb 
strain injury.  It is noted that the veteran was treated in 
April/May 1990, for an apparent sunburn blister on his left 
palm.  He was also treated in September 1992 for a swollen 
thumb which exuded "yellowish pus." There was no other 
complaint.  A papular mass was noted in the underlying 
tissue.  He was locally anesthetized and the mass was 
drained.

In a VA examination in February 1994, the veteran claimed to 
have infected his thumb after digging some holes on one 
occasion, but it gave him no trouble now.
The examiner did not comment on the veteran's alleged left 
thumb injury as the veteran indicated there were no current 
residuals.

In a hearing before the RO in January 1995, the veteran 
testified in support of his claim.

In a VA examination in March 1997, no anatomical defect of 
either hand, and no functional defects were noted. The 
veteran could touch the tip of his thumb to each of his 
fingers, and his fingers to the transverse fold of his palm.  
The left thumb revealed a faint almost invisible scar on the 
medial side of the thumb and the distal joint.  No limitation 
of motion of the thumb was noted, and strength and dexterity 
was normal. The diagnoses included minimal left thumb scar; 
no loss of function.  Service connection for left thumb scar 
was granted by rating decision in November 1997.

VA and post service private medical treatment records are 
negative for any complaints or treatment of a left thumb 
strain.

Analysis

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's service medical records are negative 
for left thumb strain, as are the post-service medical 
records. As no current disability is shown, either left thumb 
strain or residuals of left thumb strain, one element of the 
three necessary for a well-grounded claim is not met.  Since 
the claim is not well grounded, it must be denied, pursuant 
to the decision of the United States Court of Veterans 
Appeals (Court) in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.


ORDER

Well grounded claim for service connection left thumb strain 
not having been submitted, the claim is denied.

Service connection for post-operative septoplasty is granted.


REMAND

In November 1995, the veteran disagreed with the 
noncompensable ratings assigned for bilateral ankle and knee 
disabilities.  Following development of the record, a rating 
decision in November 1997 confirmed these ratings, as well as 
addressing other issues.  In a VA Form 21-4138 of February 
1998, the veteran again expressed disagreement with the 
noncompensable ratings assigned for the bilateral knee and 
ankle disabilities.  He must be furnished a SOC as to these 
issues.  

The VA Form 21-4138 of February 1998 was accompanied by 
additional evidence, and was received after the last 
Supplemental Statement of the Case (SSOC) in December 1997 
was issued.  Some of this evidence was duplicative of 
evidence previously submitted to, and considered by, the RO.  
However, some of this evidence had not previously been on 
file, and appears pertinent to the bronchitis, low back and 
osteoarthritis claims.  The RO did not issue an SSOC on these 
issues after the receipt of this evidence.  

Accordingly, the case is REMANDED for the following:

1.  The RO must readjudicate the 
bronchitis, low back and osteoarthritis 
claims after considering the evidence 
submitted in February 1998.  If the 
benefits sought are not granted, and 
after the completion of any further 
development necessary, the RO should 
issue an SSOC on these issues.

2.  The RO should issue an SOC on the 
issues of compensable ratings for the 
knee and ankle disabilities.  The veteran 
should be informed that he must file a 
timely substantive appeal in order to 
perfect his appeal as to these issues. 

3. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The case should then be returned to the Board after the 
completion of the necessary procedures.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 9 -


